Citation Nr: 0513274	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right below-the-knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 until April 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The competent evidence demonstrates fault on the part of 
VA in not conducting appropriate tests to diagnose the 
veteran's ischemia of the right foot.

2.  The competent evidence shows that VA's failure to 
diagnose the veteran's ischemia was the proximate cause of 
his right below-the-knee amputation.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
below-the-knee amputation, claimed as a result of treatment 
at a VA Medical Center in November 2001, have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159).  In view of the Board's 
disposition in this matter, the application of the VCAA is 
moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 



Relevant law and regulations

§ 1151 claims

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in February 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Factual background

The evidence of record shows that the veteran was involved in 
a serious industrial accident back in 1967.  At that time, 
approximately a ton of sheet rock fell over on him, pinning 
him against a wall and crushing his legs.  He suffered a 
variety of injuries to both legs, including dislocation of 
both knees.  Of particular significance here, the veteran's 
popliteal artery on the right side was torn.  Although 
procedures were undertaken to improve his circulation, the 
record shows continued complaints of numbness and loss of 
sensation in the right leg.  

Around noon on November 10, 2001, the veteran presented at 
the VA Medical Center in Iron Mountain with right foot 
complaints.  Specifically, he had stubbed two toes on 
carpeting a few days earlier and they had both turned black.  
Objectively, the right foot was cool, with eccymosis of the 
big toe.  The examiner was unable to locate a pedal pulse per 
Doppler.  He was able to locate a pulse on the anterior area 
of the foot, near the ankle.  The veteran was given an extra 
blanket for his feet, which he was instructed to keep 
elevated.  He was admitted for 23-hour observation.  The 
treatment report noted that the veteran's remote history of 
popliteal repair and circulation problems could explain the 
cold feet and the difficulty in palpating the pulses.  The 
clinical history and distribution of the bruise was thought 
to be more consistent with ecchymosis than ischemia.  

By early evening on November 10, 2001, the treatment records 
noted that further attempts to locate the veteran's arterial 
pulse had failed.  It was noted that the veteran needed a 
vascular surgery evaluation and possibly an angiogram to rule 
out arterial occlusion.  A transfer by ambulance to the VA 
Medical Center in Milwaukee was arranged.  

Upon arrival at the VA Medical Center in Milwaukee, the 
veteran again explained that his great right toe became 
discolored following local trauma to the foot.  He then 
reported decreased temperature and sensation in the right 
foot over the prior 6-month period.  The treatment note 
indicated that there was no evidence of acute arterial 
occlusion, although there was evidence of reduced inflow to 
the right foot as compared to the left.  It was stated that 
there were no acute vascular surgical issues at that time.  

Over the course of his admission in Milwaukee, the veteran 
reported that his right foot was feeling less cool.  His pain 
was also subsiding.  He was discharged in stable condition on 
November 13, 2001.  A vascular consult was to be arranged for 
later that month at the VA Medical Center in Ann Arbor, 
Michigan. 

The following day, the veteran presented for treatment at the 
emergency room of Marquette General Health System.  He stated 
that his right foot pain had worsened since his discharge 
from the VA Medical Center in Milwaukee.  He was evaluated 
and the impression was threatened right lower extremity.  
Another examination on that date yielded an assessment of 
thrombosis of the right distal popliteal artery or 
trifurcated area with ischemic gangrenous right big toe.  The 
treatment report indicated that another physician wished to 
perform a vascular study to rule out occlusion.  The 
physician authoring the report commented that, in his 
opinion, the occlusion was probably 36 or 48 hours old and 
that the veteran might wind up with an amputation.  

On November 15, 2001, a distal abdominal aortogram, pelvic 
arteriogram and arteriogram of the right lower extremity were 
performed.  Such procedure revealed occlusion of the 
superficial femoral and popliteal arteries, as well as the 
subtrifurcation arteries.  

Due to the lack of reconstructible vessels in the right foot, 
a below the knee amputation was performed on November 16, 
2001.  The preoperative diagnosis was necrotic right foot.  

In January 2002, S. C. S., M.D., a physician involved with 
the veteran's care at Marquette General Health System 
expressed his concern that the veteran's assessment at the VA 
Medical Center in Milwaukee was cursory.  First, it was noted 
that there was no clear indication that additional testing 
other than a general physical examination was accomplished by 
VA.  For example, Dr. S. C. S. did not see any indication 
that a Duplex scan or arteriogram was performed.  In further 
finding the VA treatment to have been inadequate, Dr. S. C. 
S. observed that, within 12 hours of his discharge from the 
VA system, the veteran presented for additional medical care.  
At that time, it was clear that he had a threatened lower 
extremity, which was painful and ischemic.  Dr. S. C. S. 
commented that, while it was not clear that earlier 
intervention would have changed the eventual outcome, the 
lack of diagnostic study or documented assessment by VA was 
concerning, given the ultimate outcome that the veteran 
endured.  

In a May 2002 opinion, the Chief of Vascular Surgery at the 
VA Medical Center in Milwaukee acknowledged that the 
veteran's progressive ischemia of the right foot was not 
completely appreciated by VA.  He further commented that, had 
non-invasive vascular studies been performed, the severity of 
the ischemia would have been manifest.  He explained that the 
veteran's remote history of vascular reconstruction and his 
recent history of foot trauma likely contributed to the 
failure to appreciate the severity of his ischemia.  Finally, 
he opined that, based on the angiography findings ultimately 
obtained at the private hospital in Marquette, it was 
unlikely that any different outcome would have been obtained 
had the diagnosis of ischemia been made sooner.  Nonetheless, 
he reiterated that the perfusion of the extremity should have 
been more completely evaluated prior to the veteran's 
discharge from Milwaukee.  

Analysis

The Board has reviewed the evidence of record and finds 
support for a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151.  The reasons and bases for this conclusion will be 
discussed below.  

As previously noted, 38 U.S.C. § 1151 provides compensation 
for disabilities that are not the result of the veteran's 
willful misconduct, as long as the evidence demonstrates that 
such disability was caused by VA hospital care, medical or 
surgical treatment.  It is further required that the evidence 
show carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination.

Here, the competent evidence establishes negligence or fault 
on the part of VA in failing to diagnose the veteran's 
ischemia.  Indeed, while treatment notes from the VA Medical 
Center in Milwaukee indicate that there was no evidence of 
acute arterial occlusion and that there were no acute 
vascular surgical issues, there is no evidence that the 
appropriate vascular studies were ever conducted.  The VA 
Chief of Vascular Surgery concedes as much in his May 2002 
opinion.  He commented that  "the perfusion of the extremity 
should have been more completely evaluated prior to the 
veteran's discharge from Milwaukee."    

Having established fault by VA, it must now be determined 
whether such fault was the proximate cause of the disability 
in question.  Specifically, it must be considered whether the 
failure to more completely evaluate the veteran's right leg 
as likely as not led to his below-the-knee amputation.  

According to the May 2002 VA opinion, it was unlikely that an 
earlier diagnosis of ischemia would have saved the veteran 
from the ultimate outcome of amputation.  Such conclusion was 
based on the arteriogram findings subsequently conducted at 
Marquette General Health System.  However, the Board finds 
this rationale unsatisfying because it is speculative and 
nonconclusive.  Indeed, there is no explanation as to exactly 
which findings obtained at Marquette demonstrated that the 
vessels of the veteran's right foot would have been 
unreconstructible even if the ischemia had been detected 
three to four days earlier.  

While the May 2002 VA opinion does not find the VA's failure 
to diagnose ischemia to be a proximate cause of the eventual 
right below-the-knee amputation, other evidence of record 
supports the opposite conclusion in the claims folder.  
Specifically, a report of treatment on November 14, 2001, the 
day of the veteran's admission to Marquette General Health 
System, indicated that one of the physicians wished to 
perform a vascular study to rule out occlusion.  However, 
another physician advised that the occlusion was probably 36 
or 48 hours old and that the veteran might wind up with an 
amputation.  Such statement strongly implies that the lapsing 
of time increased the likelihood of a need for amputation, at 
least in that doctor's opinion.  

To summarize, the claims file contains a May 2002 VA opinion 
finding it unlikely that VA's failure to diagnose ischemia 
was the proximate cause of the veteran's  right below-the-
knee amputation.  Private medical evidence suggests the 
opposite. Based on the above, the Board finds the evidence to 
be at least in equipoise as to the issue of proximate cause 
and the benefit of the doubt is resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In conclusion, there is no dispute that VA failed to provide 
proper and adequate care with respect to the veteran's right 
foot complaints.  Moreover, the private medical records lend 
support to the veteran's contention that VA's failure to 
timely diagnose his vascular occlusion led to the right 
below-the-knee amputation on November 16, 2001.  As all 
elements of a 38 U.S.C.A. § 1151 claim have been satisfied, 
the claim is accordingly allowed.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right below-the-knee amputation is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


